                                    Case 19-13816-LMI                        Doc 45         Filed 05/07/19           Page 1 of 14




 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-13816-BKC-LMI
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 7, 2019                             X /s/ Felix O. Infiesta
                                                                       Signature of individual signing on behalf of debtor

                                                                       Felix O. Infiesta
                                                                       Printed name

                                                                       President/Treasurer/Secretary/Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                           Case 19-13816-LMI                                   Doc 45                Filed 05/07/19                         Page 2 of 14
 Fill in this information to identify the case:

 Debtor name            Super Brite Screw Corp.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               19-13816-BKC-LMI
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           169,476.60

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           169,476.60


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,001,889.15


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           663,241.87


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,665,131.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-13816-LMI                     Doc 45           Filed 05/07/19                Page 3 of 14
 Fill in this information to identify the case:

 Debtor name         Super Brite Screw Corp.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)           19-13816-BKC-LMI
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $18,437.96
           A Tarler Inc                                                         Contingent
           1403 SW 8 St                                                         Unliquidated
           Pompano Beach, FL 33069                                              Disputed
           Date(s) debt was incurred 10/1/2017 - 10/11/2018
                                                                             Basis for the claim:    trade debt
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $351.20
           Acco                                                                 Contingent
           10880 NW 27 St # S-200                                               Unliquidated
           Doral, FL 33172                                                      Disputed
           Date(s) debt was incurred 3/6/2018
                                                                             Basis for the claim:    trade debt
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,118.77
           Action Cargo Transport Inc.                                          Contingent
           Calle Diaz                                                           Unliquidated
           Carolina, PR                                                         Disputed
           Date(s) debt was incurred 6/25/2015 - 10/23/2018
                                                                             Basis for the claim:    trade debt
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,601.93
           All Tool & Fasteners Inc                                             Contingent
           7291 NW 78 Terr                                                      Unliquidated
           Medley, FL 33166                                                     Disputed
           Date(s) debt was incurred 9/1/2018 - 12/5/2018
                                                                             Basis for the claim:    trade debt
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         29982                                            Best Case Bankruptcy
                                    Case 19-13816-LMI                     Doc 45           Filed 05/07/19                Page 4 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Ally                                                                  Contingent
          POB 380903                                                            Unliquidated
          Bloomington, MN 55438-0903                                            Disputed
          Date(s) debt was incurred 3/9/2019
                                                                                             potential deficiency following repossession and sale
                                                                             Basis for the claim:
          Last 4 digits of account number 9271                               of 2017 Ford Transit Van (VIN: 1FTYR1CMXHKB37010)
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,467.69
          American Management Services, Inc.                                    Contingent
          8250 Exchange Dr # 132                                                Unliquidated
          Orlando, FL 32809                                                     Disputed
          Date(s) debt was incurred 10/31/2018 - 1/14/2019
                                                                             Basis for the claim:    unpaid management services
          Last 4 digits of account number 7379
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $62.60
          ASP                                                                   Contingent
          2511 E Capitol Dr                                                     Unliquidated
          Appleton, WI 54911                                                    Disputed
          Date(s) debt was incurred  5/15/2018                               Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,479.71
          Black & Decker (U.S.) Inc.                                            Contingent
          9850 Premier Pkwy                                                     Unliquidated
          Miramar, FL 33025                                                     Disputed
          Date(s) debt was incurred 3/1/2018 - 5/10/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $86,807.51
          Brighton Best International
          c/o The Receivable Management Services                                Contingent
          LLC                                                                   Unliquidated
          2001 6 Ave # 2200                                                     Disputed
          Seattle, WA 98121
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred 4/17/2018 - 11/15/2018
          Last 4 digits of account number 037G                               Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,999.86
          Captain Fasteners                                                     Contingent
          3706 SW 30 Ave                                                        Unliquidated
          Fort Lauderdale, FL 33312                                             Disputed
          Date(s) debt was incurred 5/2/2018 - 12/5/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $268.94
          Central Transport Int'l Inc                                           Contingent
          POB 33299                                                             Unliquidated
          Detroit, MI 48232                                                     Disputed
          Date(s) debt was incurred 9/12/2018 - 11/1/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 19-13816-LMI                     Doc 45           Filed 05/07/19                Page 5 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $117.20
          Chas O Larson Company                                                 Contingent
          2602 E Rock Falls Rd                                                  Unliquidated
          Rock Falls, IL 61071                                                  Disputed
          Date(s) debt was incurred 7/10/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $63,164.48
          Citibank, N.A.                                                        Contingent
          Citibusiness Card                                                     Unliquidated
          POB 9001037                                                           Disputed
          Louisville, KY 40290-1037
                                                                             Basis for the claim:    business credit card purchases
          Date(s) debt was incurred 6/1/2018 - 3/4/2019
          Last 4 digits of account number 3967                               Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,829.10
          Citibank, N.A.                                                        Contingent
          ExxonMobil                                                            Unliquidated
          POB 78001                                                             Disputed
          Phoenix, AZ 85062-8001
                                                                             Basis for the claim:    unpaid gas bills
          Date(s) debt was incurred 9/1/2018 - 12/31/2018
          Last 4 digits of account number 1496                               Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $393.76
          Comcast                                                               Contingent
          POB 3001                                                              Unliquidated
          Southeastern, PA 19398-3001                                           Disputed
          Date(s) debt was incurred 9/19/2018
                                                                             Basis for the claim:    unpaid utilities bill
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,480.00
          Continental Abrasives                                                 Contingent
          1021 Fuller St                                                        Unliquidated
          Santa Ana, CA 92701                                                   Disputed
          Date(s) debt was incurred 4/2/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,487.19
          Dell Business Credit                                                  Contingent
          Payment Processing Center                                             Unliquidated
          POB 5275                                                              Disputed
          Carol Stream, IL 60197-5275
                                                                             Basis for the claim:    unpaid business credit line
          Date(s) debt was incurred 1/1/2017 - 3/1/2019
          Last 4 digits of account number 7702                               Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $61.83
          Department of Water & Sewer                                           Contingent
          3071 SW 38 Ave                                                        Unliquidated
          Miami, FL 33146                                                       Disputed
          Date(s) debt was incurred 9/13/2018
                                                                             Basis for the claim:    unpaid utilities bill
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 19-13816-LMI                     Doc 45           Filed 05/07/19                Page 6 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,792.10
          Drill America                                                         Contingent
          6550 NW 72 Ave                                                        Unliquidated
          Miami, FL 33166                                                       Disputed
          Date(s) debt was incurred  5/30/2018 - 11/17/2018                  Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,740.00
          Dynacast                                                              Contingent
          25952 Commerce Center Dr                                              Unliquidated
          Lake Forest, CA 92630
                                                                                Disputed
          Date(s) debt was incurred 9/30/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,183.85
          Eastern Screw Co Inc                                                  Contingent
          15 Amflex Dr                                                          Unliquidated
          Cranston, RI 02921                                                    Disputed
          Date(s) debt was incurred 9/14/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,515.21
          Elite Sales, Inc                                                      Contingent
          9445 SW 40 St                                                         Unliquidated
          2nd Floor                                                             Disputed
          Miami, FL 33165
                                                                             Basis for the claim:    unpaid Final Judgment After Default
          Date(s) debt was incurred  3/6/2019
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,328.64
          Fasteners Direct                                                      Contingent
          1720 Boulter Ind Pkwy                                                 Unliquidated
          Webster, NY 14580                                                     Disputed
          Date(s) debt was incurred 1/22/2018 - 2/5/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $33.03
          Federal Express (PR)                                                  Contingent
          Metro Office Park                                                     Unliquidated
          Guaynabo, PR 00969                                                    Disputed
          Date(s) debt was incurred 5/22/2018
                                                                             Basis for the claim:    unpaid delivery bill
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $159.62
          Fit Fasteners LLC                                                     Contingent
          1969 Quincy St                                                        Unliquidated
          Glendale Heights, IL 60139
                                                                                Disputed
          Date(s) debt was incurred 11/17/2014 - 9/30/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 19-13816-LMI                     Doc 45           Filed 05/07/19                Page 7 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,429.71
          Florida Power & Light Company                                         Contingent
          General Mail Facility                                                 Unliquidated
          Miami, FL 33188-0001                                                  Disputed
          Date(s) debt was incurred 11/1/2018 - 11/17/2018
                                                                             Basis for the claim:    unpaid utilities bills
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Ford Motor Credit Company                                             Contingent
          POB 31111                                                             Unliquidated
          Tampa, FL 33631                                                       Disputed
          Date(s) debt was incurred 1/29/2019
                                                                                             potential deficiency following repossession and sale
                                                                             Basis for the claim:
          Last 4 digits of account number 2916                               of 2015 Ford T250 (VIN: 1FTNR2CM4FKB04171)
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,102.79
          Freud America, Inc.                                                   Contingent
          218 Feld Ave                                                          Unliquidated
          High Point, NC 27263                                                  Disputed
          Date(s) debt was incurred 12/1/2017 - 2/8/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          Galaxy Fasteners                                                      Contingent
          101 Telmore Rd                                                        Unliquidated
          East Greenwich, RI 02818                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number       N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,093.30
          Hardfer Inc                                                           Contingent
          10172 NW 50 St                                                        Unliquidated
          Sunrise, FL 33351                                                     Disputed
          Date(s) debt was incurred  6/28/2018 - 10/18/2018                  Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,996.59
          Hawk Fasteners                                                        Contingent
          12324 S Laizamie Ave                                                  Unliquidated
          Alsip, IL 60803                                                       Disputed
          Date(s) debt was incurred 8/8/2018 - 8/15/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $194.49
          Hindley Manufacturing Co                                              Contingent
          9 Haven St                                                            Unliquidated
          Cumberland, RI 02864                                                  Disputed
          Date(s) debt was incurred 3/7/2018 - 4/4/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 19-13816-LMI                     Doc 45           Filed 05/07/19                Page 8 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,847.04
          Hydra Sponge Co., Inc.                                                Contingent
          325 Bessie Rd                                                         Unliquidated
          Piedmont, SC 29673                                                    Disputed
          Date(s) debt was incurred 4/1/2017
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,909.93
          ISC                                                                   Contingent
          910 SW 12 Ave                                                         Unliquidated
          Pompano Beach, FL 33069                                               Disputed
          Date(s) debt was incurred 4/1/2018 - 11/29/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,200.00
          Inter'l Fasteners Inc                                                 Contingent
          993 W Valley Blvd                                                     Unliquidated
          Bloomington, CA 92316                                                 Disputed
          Date(s) debt was incurred 5/23/2018 - 8/31/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,377.50
          Intercorp                                                             Contingent
          450 Goolsby Blvd                                                      Unliquidated
          Deerfield Beach, FL 33442                                             Disputed
          Date(s) debt was incurred 10/15/2014 - 10/17/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,144.60
          International Fasteners                                               Contingent
          1341 Massaro Blvd                                                     Unliquidated
          Tampa, FL 33619                                                       Disputed
          Date(s) debt was incurred 8/30/2018 - 10/12/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,536.84
          Intertek Industrial Corp.                                             Contingent
          3023 Powers Ave                                                       Unliquidated
          Jacksonville, FL 32207                                                Disputed
          Date(s) debt was incurred 7/25/2018 - 10/8/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,415.91
          Jobsite                                                               Contingent
          7225 NW 68 St # 4                                                     Unliquidated
          Miami, FL 33166                                                       Disputed
          Date(s) debt was incurred  9/11/2018 - 10/30/2018                  Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 19-13816-LMI                     Doc 45           Filed 05/07/19                Page 9 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $880.93
          Kanebridge Corp                                                       Contingent
          250 Peble Ave # S-303                                                 Unliquidated
          Saddle Brook, NJ 07663                                                Disputed
          Date(s) debt was incurred 4/17/2018 - 11/1/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,473.82
          Lindstrom Metric Inc                                                  Contingent
          2950 100 Ct NE                                                        Unliquidated
          Blaine, MN 55449                                                      Disputed
          Date(s) debt was incurred  8/30/2018 - 10/16/2018                  Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,932.55
          Marine Fasteners                                                      Contingent
          4150 Church St # S-1048                                               Unliquidated
          Sanford, FL 32771                                                     Disputed
          Date(s) debt was incurred 3/14/2018 - 5/24/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $800.00
          Mister Key Corporation                                                Contingent
          2194 NW 18 Ave                                                        Unliquidated
          Miami, FL 33142                                                       Disputed
          Date(s) debt was incurred 8/30/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $393.86
          Nationwide Directory                                                  Contingent
          c/o BAI Publishers                                                    Unliquidated
          190 Abbott Dr                                                         Disputed
          Wheeling, IL 60090
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred  5/10/2017 - 10/4/2018
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,024.32
          NBS Corp                                                              Contingent
          3100 E Slauson Ave                                                    Unliquidated
          Vernon, CA 90058                                                      Disputed
          Date(s) debt was incurred  6/21/2018 - 11/27/2018                  Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,248.32
          Nelson Stud Welding, Inc.                                             Contingent
          7900 W Ridge Rd                                                       Unliquidated
          Elyria, OH 44035                                                      Disputed
          Date(s) debt was incurred 10/5/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 45          Filed 05/07/19                 Page 10 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,677.95
          Nova Fasteners Co Inc                                                 Contingent
          7500 New Horizons Blvd                                                Unliquidated
          Amityville, NY 11701                                                  Disputed
          Date(s) debt was incurred 5/1/2018 - 9/1/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $718.42
          Ocasa Logistics Solution                                              Contingent
          3450 NW 113 Ct                                                        Unliquidated
          Doral, FL 33178                                                       Disputed
          Date(s) debt was incurred 9/30/2018 - 11/1/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,607.05
          Office Depot Business Credit                                          Contingent
          Dept. 56 - 8407759042                                                 Unliquidated
          POB 78004                                                             Disputed
          Phoenix, AZ 85062-8004
                                                                             Basis for the claim:    business credit card purchases
          Date(s) debt was incurred 7/1/2018 - 1/13/2019
          Last 4 digits of account number 9042                               Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,726.05
          PCA Corrugated and Display, LLC                                       Contingent
          1955 W Field Ct                                                       Unliquidated
          Lake Forest, IL 60045-4824                                            Disputed
          Date(s) debt was incurred 11/1/2018 - 1/4/2019
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,696.84
          Pearl Abrasive Company                                                Contingent
          4900 Zambrano St                                                      Unliquidated
          Commerce, CA 90040                                                    Disputed
          Date(s) debt was incurred 3/12/2018 - 9/1/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,108.75
          PrimeSource Building Products, Inc.                                   Contingent
          11700 NW 100 Rd                                                       Unliquidated
          Miami, FL 33178                                                       Disputed
          Date(s) debt was incurred 8/24/2018 - 11/3/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,938.50
          Profast Corporation                                                   Contingent
          5854 Miami Lakes Dr                                                   Unliquidated
          Miami Lakes, FL 33014                                                 Disputed
          Date(s) debt was incurred 9/18/2018 - 10/18/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 45          Filed 05/07/19                 Page 11 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $191.21
          Puerto Rico Telephone                                                 Contingent
          POB 70366                                                             Unliquidated
          San Juan, PR 00936-8366                                               Disputed
          Date(s) debt was incurred 11/4/2018
                                                                             Basis for the claim:    unpaid utilities bill
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $304.50
          Qualtool Inc.                                                         Contingent
          28415 Lake Industrial Blvd                                            Unliquidated
          Tavares, FL 32778                                                     Disputed
          Date(s) debt was incurred 10/23/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.33
          Redwood Industrial Co.                                                Contingent
          POB 76                                                                Unliquidated
          New Taipei City Code 249 Taiwan                                       Disputed
          Date(s) debt was incurred 1/15/2016
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,254.88
          Southwire Company, LLC                                                Contingent
          1 Southwire Dr                                                        Unliquidated
          Carrollton, GA 30119                                                  Disputed
          Date(s) debt was incurred 5/14/2018 - 7/25/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,979.22
          Star Stainless Screw Company
          c/o Michael D. Baer, LLC                                              Contingent
          412 Cedar Ln                                                          Unliquidated
          2nd Floor W                                                           Disputed
          Teaneck, NJ 07666
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred 4/4/2018 - 11/28/2018
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $137,872.56
          Stelfast Fasteners Inc                                                Contingent
          22979 Stelfast Pkwy                                                   Unliquidated
          Strongsville, OH 44149                                                Disputed
          Date(s) debt was incurred 6/8/2018 - 11/9/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $347.26
          Tortoise Fastener Co.
          c/o Michael D. Baer, LLC                                              Contingent
          412 Cedar Ln                                                          Unliquidated
          2nd Floor W                                                           Disputed
          Teaneck, NJ 07666
                                                                             Basis for the claim:    trade debt
          Date(s) debt was incurred 5/9/2018 - 7/21/2018
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 45          Filed 05/07/19                 Page 12 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,787.54
          Tru-Cut                                                               Contingent
          231 Jandus Rd                                                         Unliquidated
          Cary, IL 60013                                                        Disputed
          Date(s) debt was incurred  8/6/2018 - 9/14/2018                    Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,469.93
          U.S. Customs and Border Protection                                    Contingent
          POB 979126                                                            Unliquidated
          St. Louis, MO 63197-9000
                                                                                Disputed
          Date(s) debt was incurred 11/2/2018
                                                                             Basis for the claim:    unpaid supplemental charge of duties, taxes, and
          Last 4 digits of account number 1292                               fees
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,442.84
          United Parcel Service                                                 Contingent
          POB 7247-0244                                                         Unliquidated
          Philadelphia, PA 19170-0001                                           Disputed
          Date(s) debt was incurred 5/26/2018 - 11/10/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,505.70
          Vertex Distribution                                                   Contingent
          523 Pleasant St                                                       Unliquidated
          Attleboro, MA 02703                                                   Disputed
          Date(s) debt was incurred  6/12/2018 - 7/30/2018                   Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $717.22
          Waste Management                                                      Contingent
          POB 105453                                                            Unliquidated
          Atlanta, GA 30348                                                     Disputed
          Date(s) debt was incurred  11/1/2018                               Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10.00
          Western Wire Products Co                                              Contingent
          770 SunPark Dr                                                        Unliquidated
          Fenton, MO 63026                                                      Disputed
          Date(s) debt was incurred 5/3/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,311.48
          World Horizons                                                        Contingent
          910 SW 12 Ave                                                         Unliquidated
          Pompano Beach, FL 33069                                               Disputed
          Date(s) debt was incurred 2/6/2018 - 11/14/2018
                                                                             Basis for the claim:    trade debt
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 45          Filed 05/07/19                   Page 13 of 14
 Debtor       Super Brite Screw Corp.                                                                 Case number (if known)            19-13816-BKC-LMI
              Name

 3.68      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $5,778.96
           XL Screw Corporation                                                 Contingent
           POB 800                                                              Unliquidated
           195 Schelter Rd                                                      Disputed
           Lincolnshire, IL 60069
                                                                             Basis for the claim:    unpaid trade debt
           Date(s) debt was incurred 6/12/2018 - 6/29/2018
           Last 4 digits of account number 728                               Is the claim subject to offset?         No    Yes


 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,910.00
           Yellow Woods                                                         Contingent
           655 Union Blvd                                                       Unliquidated
           Totowa, NJ 07512                                                     Disputed
           Date(s) debt was incurred  5/3/2018 - 11/28/2018                  Basis for the claim:    trade debt
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Ally
           Payment Processing Center                                                                  Line     3.5                                  9271
           POB 78234
                                                                                                             Not listed. Explain
           Phoenix, AZ 85062-8234

 4.2       Brighton Best International
           11800 NW 102 Rd # 3 and 4                                                                  Line     3.9                                  037G
           Medley, FL 33178
                                                                                                             Not listed. Explain

 4.3       Citibank, N.A.
           POB 790046                                                                                 Line     3.13                                 3967
           St. Louis, MO 63179-0046
                                                                                                             Not listed. Explain

 4.4       Citibank, N.A.
           Citi Cards                                                                                 Line     3.13                                 3967
           POB 6077
                                                                                                             Not listed. Explain
           Sioux Falls, SD 57117-6077

 4.5       Elite Sales, Inc
           c/o Recor Rieber, P.A.                                                                     Line     3.22                                 N/A
           848 Brickell Ave # 1000
                                                                                                             Not listed. Explain
           Miami, FL 33131

 4.6       Ford Motor Credit Company
           POB 790072                                                                                 Line     3.27                                 2916
           St. Louis, MO 63179-0072
                                                                                                             Not listed. Explain

 4.7       U.S. Customs and Border Protection
           6650 Telecom Dr                                                                            Line     3.62                                 1292
           Indianapolis, IN 46278-9000
                                                                                                             Not listed. Explain

 4.8       Waste Management
           POB 42930                                                                                  Line     3.65                                 N/A
           Phoenix, AZ 85080
                                                                                                             Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-13816-LMI                     Doc 45        Filed 05/07/19                Page 14 of 14
 Debtor       Super Brite Screw Corp.                                                             Case number (if known)          19-13816-BKC-LMI
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.9       XL Screw Corporation
           c/o Business Credit Management                                                        Line     3.68                                 728
           Association
                                                                                                        Not listed. Explain
           15755 W Rogers Dr # 200, POB 510157
           New Berlin, WI 53151-0157

 4.10      XL Screw Corporation
           c/o Markowitz Ringel Trusty + Hartog                                                  Line     3.68                                 728
           9130 S Dadeland Blvd # 1800
                                                                                                        Not listed. Explain
           Miami, FL 33156


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    663,241.87

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      663,241.87




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
